UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche Global Inflation Fund (formerly DWS Global Inflation Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Consolidated Investment Portfolio 22 Consolidated Statement of Assets and Liabilities 24 Consolidated Statement of Operations 26 Consolidated Statement of Changes in Net Assets 27 Consolidated Financial Highlights 32 Notes to Consolidated Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Information About Your Fund's Expenses 54 Tax Information 55 Advisory Agreement Board Considerations and Fee Evaluation 60 Board Members and Officers 65 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund’s performance. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its interest-rate strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The success of the interest rate strategy depends, in part, on the effectiveness and implementation of portfolio management’s proprietary models. If portfolio management’s analysis proves to be incorrect, losses to the fund may be significant. The risk of loss is heightened during periods of rapid rises in interest rates. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. If interest rates rise due to reasons other than inflation, the fund's investment in inflation linked bonds may not be fully protected from the effects of rising interest rates. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Deutsche Global Inflation Fund produced a total return of 1.83% for the 12 months ended September 30, 2014. The fund’s benchmark, the Barclays U.S. Treasury: U.S. TIPS Index, produced a total return of 1.59% for the same period. Entering the period, markets continued to digest the implications of an inevitable tapering of U.S. Federal Reserve Board (the Fed) bond purchases under its quantitative easing program. Interest rates nonetheless drifted lower initially as uncertainty surrounding the U.S. budget process weighed on economic sentiment. As 2013 drew to a close, positive economic data and optimism over budget talks led rates to trend upward, and the consensus entering the new year was that the risks were mostly on the upside with respect to the direction of interest rates However, rates would in fact drift down in early 2014 as slowing data from China raised concerns over the impact on emerging markets. Rates would subsequently trade within a fairly narrow band for some period as markets attempted to evaluate the extent to which the harsh winter explained a softening in U.S. economic data and kept a wary eye on developments in Ukraine. For the most part, credit sentiment remained sanguine, as the consensus was that the economy would rebound after the winter lull, and indications from the Fed were that it was in no rush to raise short-term rates subsequent to ending its purchases of longer-term bonds. As the period progressed, there was ongoing volatility largely related to geopolitical concerns around Ukraine and Israel. The Fed continued to backstop conditions by emphasizing employment-related considerations over any need to curtail inflation risk. The latter part of the period saw increasing fears of deflation globally, in particular with respect to Europe, but also Japan. "TIPS valuations were undermined as investors lowered inflation expectations over the course of the 12 months." U.S. Treasury yields ended the period somewhat higher on short maturities while declining farther out along the yield curve. Specifically, the two-year yield went from 0.33% to 0.58%, the five-year from 1.39% to 1.78%, the 10-year from 2.64% to 2.52% and the 30-year from 3.69% to 3.21%. As with other fixed-income instruments, TIPS prices were generally supported by the backdrop of falling long-term interest rates. However, TIPS valuations were undermined as investors lowered inflation expectations over the course of the 12 months. How Inflation-Indexed Bonds Work An inflation-indexed bond is a special type of fixed-income security that is structured to provide protection against inflation. The most common example of such a security in the United States is Treasury Inflation- Protected Securities (TIPS). With TIPS, both the value of the interest income and principal paid on the security are adjusted to track changes in the Urban Consumer Price Index (CPI-U) or a comparable inflation index. Interest income paid on the security is applied to the inflation-adjusted principal rather than the security’s original face value. As a result, during periods of inflation, every interest payment on TIPS will be greater than the one before it. In periods of deflation, the opposite will be true. When TIPS mature, the investors receive the greater of either the inflation-adjusted principal or the original face value. It is important to note, however, that not all inflation-indexed bonds provide the guarantee of original face value of the bond. To better understand inflation-indexed securities, consider the example in the accompanying box. Suppose $1,000 is invested in a 10-year inflation-indexed bond with a 4% coupon rate. If inflation is 3% during the following year, the face value would be adjusted to $1,030 and the annual interest payment would be $41.20 (4% of $1,030). If inflation is again 3% the following year, the principal would be adjusted to $1,060.90 ($1,030 x 1.03) and the interest payment would be $42.44 (4% of $1,060.90). If there was 3% deflation in the third year, the face value would be adjusted downward to $1,029.07 ($1,060.90 x 0.97) and the interest payment would be $41.16 (4% of $1,029.07). The example above is hypothetical and is not intended to represent performance of any Deutsche fund. Actual rates of return and inflation cannot be predicted and will fluctuate. Positive and Negative Contributors to Performance The fund’s core TIPS exposure provided positive performance for the period. Throughout the period, we had positioned the fund with an emphasis on the shorter or longer end of the TIPS curve in anticipation of shifting relative breakevens, with more or less neutral results. The fund carries exposure to changes in nominal U.S. Treasury rates both through its TIPS exposure and out-of-benchmark holdings. The nominal interest rate exposure for the portfolio was modestly longer than the benchmark and added slightly to relative performance for the period. The fund has sought to add exposure to out-of-benchmark inflation-linked securities issued in countries where governments are either more tolerant of inflation risk or actively seeking to reflate their economy. These exposures worked well for the fund over the period, in particular tactical holdings of inflation-linked bonds in Great Britain, Japan, Spain and France. In addition to holding inflation-protected securities, the fund will typically have a modest allocation to other asset categories that indirectly reflect expected inflation. In this vein, the fund’s relative value-based commodity-linked exposure detracted modestly. This was somewhat counterbalanced by the fund’s currency trades, which are driven by the link between central bank monetary policies and likely inflation outcomes in those countries. Outlook and Positioning We view inflation as being range-bound below the Fed’s target rate for the foreseeable future. TIPS sentiment has softened, along with inflation expectations against a global backdrop which includes slowing in China and fears of actual deflation in some major developed economies. In addition, the TIPS market overall is geared toward relatively long duration and investors are concerned about potential rate increases given current low levels. At the end of the period, the market was anticipating an inflation rate five years from now of approximately 2.35%, down from 2.5% twelve months earlier. The current lack of inflationary pressures is not supportive of TIPS generally. We have been keeping the fund more or less neutrally positioned along the TIPS curve, preferring instead to seek tactical trading opportunities in global inflation-linked bonds that have been created by central bank efforts to avoid deflation. Longer-term, we continue to expect a slow and gradual recovery, and view TIPS exposure as a potentially valuable hedge against any reversal in the current, somewhat deflationary, consensus outlook globally. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2005. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Head of Sector Fixed Income: New York. — BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity and must be rated investment grade Baa3/BBB or higher by at least two rating agencies. Index returns do not reflect fees or expenses and it is not possible to invest directly into the Barclays U.S. Treasury: U.S. TIPS Index. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. The Urban Consumer Price Index (CPI-U) measures the changes in the price of goods and services purchased by urban consumers. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Performance Summary September 30, 2014 Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 1.83% 3.63% 3.76% Adjusted for the Maximum Sales Charge (max 2.75% CDSC) –0.97% 3.05% 3.45% Barclays U.S. Treasury: U.S. TIPS Index† 1.59% 4.48% 4.72% Class B 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 1.07% 2.85% 2.98% Adjusted for the Maximum Sales Charge (max 4.00% load) –1.91% 2.67% 2.98% Barclays U.S. Treasury: U.S. TIPS Index† 1.59% 4.48% 4.72% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 1.07% 2.87% 3.00% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.07% 2.87% 3.00% Barclays U.S. Treasury: U.S. TIPS Index† 1.59% 4.48% 4.72% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 No Sales Charges 2.08% 3.88% 3.97% Barclays U.S. Treasury: U.S. TIPS Index† 1.59% 4.48% 4.72% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/14 No Sales Charges 2.08% 3.91% 4.04% Barclays U.S. Treasury: U.S. TIPS Index† 1.59% 4.48% 4.72% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.00%, 1.80%, 1.75%, 0.86% and 0.63% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 8, 2005. The performance shown for the index is for the time period of July 31, 2005 through September 30, 2014, which is based on the performance period of the life of the Fund. † The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity and must be rated investment grade Baa3/BBB or higher by at least two rating agencies. Class A Class B Class C Class S Institutional Class Net Asset Value 9/30/14 $ 9/30/13 $ Distribution Information as of 9/30/14 Income Dividends, Twelve Months $ Consolidated Investment Portfolio as of September 30, 2014 Principal Amount ($)(a) Value ($) Government & Agency Obligations 91.0% Sovereign Bonds 5.0% Government of France, REG S, 0.7%, 7/25/2030 EUR Republic of Singapore, 3.375%, 9/1/2033 SGD Republic of Turkey, 3.0%, 2/23/2022 TRY U.S. Government Sponsored Agencies 0.3% Federal National Mortgage Association, 2.625%, 9/6/2024 Tennessee Valley Authority, 2.875%, 9/15/2024 U.S. Treasury Obligations 85.7% U.S. Treasury Inflation-Indexed Bonds: 0.625%, 2/15/2043 0.75%, 2/15/2042 1.375%, 2/15/2044 2.125%, 2/15/2040 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 4/15/2018 0.125%, 4/15/2019 0.125%, 1/15/2022 0.125%, 7/15/2022 0.125%, 7/15/2024 (b) 0.625%, 7/15/2021 U.S. Treasury Notes: 1.0%, 8/31/2016 (c) (d) 1.0%, 9/30/2016 Total Government & Agency Obligations (Cost $141,479,916) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $13,952) Asset-Backed 0.4% Home Equity Loans NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.205%*, 12/25/2034 (Cost $617,001) Short-Term U.S. Treasury Obligations 2.1% U.S. Treasury Bills: 0.03%**, 12/11/2014 (e) 0.035%**, 2/12/2015 (e) 0.092%**, 9/17/2015 (d) Total Short-Term U.S. Treasury Obligations (Cost $3,114,689) Municipal Bonds and Notes 3.0% New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series A-1, 5.0%, 8/1/2034 Port Authority of New York & New Jersey, 5.0%, 9/1/2034 University of Colorado, Enterprise Revenue, Series A, 5.0%, 6/1/2035 Washington, State General Obligation, Series A, 5.0%, 8/1/2034 Total Municipal Bonds and Notes (Cost $4,590,652) Shares Value ($) Securities Lending Collateral 11.6% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $17,797,500) Cash Equivalents 3.1% Central Cash Management Fund, 0.05% (f) (Cost $4,697,042) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $172,310,752)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $172,623,878. At September 30, 2014, net unrealized depreciation for all securities based on tax cost was $2,425,117. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $909,385 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,334,502. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $17,340,161, which is 11.3% of net assets. (c) At September 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (d) At September 30, 2014, this security has been pledged, in whole or in part, as collateral for bilateral swap contracts. (e) At September 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At September 30, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Bond AUD 12/15/2014 16 3 Month Euro Euribor Interest Rate Futures EUR 9/14/2015 2 30 Year USD Deliverable Interest Rate Swap Futures USD 12/15/2014 50 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 9/14/2015 3 3 Month Euroyen Futures JPY 9/14/2015 3 68 5 Year U.S. Treasury Note USD 12/31/2014 90 Day Eurodollar USD 9/14/2015 3 ) 90 Day Sterling Interest Rate Futures GBP 9/16/2015 3 Aluminum Futures USD 10/24/2014 70 ) ASX 90 Day Bank Accepted Bills AUD 9/10/2015 3 ) Brent Crude Futures USD 11/13/2014 16 ) Copper Futures USD 10/24/2014 18 ) Euro-BUXL 30 Year German Government Bond EUR 12/8/2014 3 Total net unrealized depreciation ) At September 30, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 12/19/2014 10 ) 2 Year U.S. Treasury Note USD 12/31/2014 35 ) Aluminum Futures USD 10/24/2014 70 Euro-BOBL German Government Bond EUR 12/8/2014 14 ) Euro-OAT French Government Bond EUR 12/8/2014 18 ) Ultra Long U.S. Treasury Bond USD 12/19/2014 25 WTI Crude Futures USD 12/31/2014 16 Total net unrealized appreciation At September 30, 2014, open written option contracts were as follows: Options on Exchange-Traded Futures Contracts Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (h) Call Options Gold ption 7 11/24/2014 ) Put Options Palladium Option 9 11/19/2014 ) Total ) (h) Unrealized depreciation on written options on exchange-traded futures contracts at September 30, 2014 was $13,583. Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (i) Call Options Receive Fixed — 4.48% – Pay Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Put Options Pay Fixed — 2.48% – Receive Floating — LIBOR 5/11/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.64% – Receive Floating — LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.796% – Receive Floating — LIBOR 6/5/2015 6/5/2045 3 6/3/2015 ) Pay Fixed — 2.88% – Receive Floating — LIBOR 9/30/2015 9/30/2045 2 9/28/2015 ) Pay Fixed — 3.005% – Receive Floating — LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed — 3.033% – Receive Floating — LIBOR 10/24/2014 10/24/2044 4 10/22/2014 ) Pay Fixed — 3.035% – Receive Floating — LIBOR 2/15/2015 2/3/2045 3 1/30/2015 ) Pay Fixed — 3.088% – Receive Floating — LIBOR 1/28/2015 1/28/2045 5 1/26/2015 ) Pay Fixed — 3.093% – Receive Floating — LIBOR 10/21/2014 10/21/2044 3 10/17/2014 ) Total Put Options ) Total ) (i) Unrealized appreciation on written options on interest rate swap contracts at September 30, 2014 was $28,884. At September 30, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Depreciation ($) 6/17/2015 6/17/2045 Floating — LIBOR Fixed — 3.254% ) ) 6/17/2015 6/17/2035 Floating — LIBOR Fixed — 3.183% ) ) 6/17/2015 6/17/2025 Floating — LIBOR Fixed — 2.819% ) ) 6/17/2015 6/17/2019 Floating — LIBOR Fixed — 2.067% ) ) 6/17/2015 6/17/2017 Floating — LIBOR Fixed — 1.417% ) ) Total unrealized depreciation ) At September 30, 2014, open commodity-linked swap contracts were as follows: Bilateral Swaps Expiration Date Notional Amount ($) Fixed Fee Received/ (Paid) by the Fund Pay/Receive Return of the Reference Index/Entity Value ($) (j) Long Positions 1/20/2015 6 % JPMorgan Ex-Front Month Lean Hogs Excess Return Index ) 1/20/2015 6 % JPMorgan Ex-Front Month Live Cattle Excess Return Index 10/15/2014 4 %) Citi Commodities Brent Short Vol 1 ) 10/15/2014 6 % JPMorgan Brent Volement Strategy ) 10/17/2014 7 %) UBS Custom Commodity Index 10/17/2014 3 %) BNP Paribas 03 Alpha Index ) 10/17/2014 8 %) Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index ) 10/17/2014 5 %) Barclays-Commodity Strategy 1610 Index 10/17/2014 4 %) Citi Commodities Term Structure Alpha II Index 10/17/2014 9 %) Bloomberg Commodity Index 3-month Forward ) 10/17/2014 10 %) Bloomberg Commodity Index 3-month Forward ) 10/17/2014 10 %) CIBC Milling Wheat Subindex ) 10/17/2014 2 %) HDX weighted Backwardated Basket Active Roll Outperformance 10/17/2014 11 %) Bloomberg Commodity Index 3-month Forward ) 10/17/2014 6 %) JPMorgan SS Explorer 10/17/2014 12 %) Goldman Sachs-Modified Strategy D177 Bloomberg Commodity Index ) 10/17/2014 6 %) JPMorgan Seasonal Spreads Portfolio Commodity Index Short Positions 10/17/2014 6 % Bloomberg Commodity Index 10/17/2014 3 % Bloomberg Commodity Index 1/20/2015 6 % Bloomberg Commodity Index Lean Hogs Subindex 1/20/2015 6 % Bloomberg Commodity Index Live Cattle Subindex ) Total net unrealized appreciation (j) There are no upfront payments on commodity-linked swaps listed above, therefore, unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 Nomura International PLC 2 Morgan Stanley 3 BNP Paribas 4 Citigroup, Inc. 5 Barclays Bank PLC 6 JPMorgan Chase Securities, Inc. 7 UBS AG 8 Bank of America 9 Credit Suisse 10 Canadian Imperial Bank of Commerce 11 Macquarie Bank Limited 12 Goldman Sachs & Co. LIBOR: London Interbank Offered Rate As of September 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty AUD USD 10/14/2014 Societe Generale CAD USD 10/17/2014 Barclays Bank PLC EUR USD 10/17/2014 Citigroup, Inc. EUR USD 10/17/2014 Societe Generale GBP USD 10/17/2014 Citigroup, Inc. NZD USD 10/17/2014 Australia & New Zealand Banking Group Ltd. SGD USD 10/17/2014 Citigroup, Inc. SGD USD 10/17/2014 Barclays Bank PLC Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD AUD 10/14/2014 ) Barclays Bank PLC USD CAD 10/14/2014 ) Australia & New Zealand Banking Group Ltd. USD JPY 10/14/2014 ) Societe Generale USD EUR 10/17/2014 ) Barclays Bank PLC USD EUR 10/17/2014 ) UBS AG USD GBP 10/17/2014 ) Societe Generale USD NZD 10/17/2014 ) Morgan Stanley USD SGD 10/17/2014 ) Societe Generale TRY USD 12/15/2014 ) Barclays Bank PLC Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NZD New Zealand Dollar SGD Singapore Dollar TRY Turkish Lira USD United States Dollar For information on the Fund's policy and additional disclosure regarding futures contracts, interest rate swap contracts, commodity-linked swap contracts, forward foreign currency exchange contacts and written options contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (k) Government & Agency Obligations $
